-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Applicant’s response dated August 25, 2021 is acknowledged. 
Priority 
This application is a 371 of PCT/US2017/019962 filed on 02/28/2017, which claims benefit in provisional application 62/308,319 filed on 03/15/2016 and in provisional application 62/301,916 filed on 03/01/2016.
Claim Status
Claims 1-23 are pending. Claims 1-11 are examined. Claims 12-23 are withdrawn. 
Election/Restriction
Applicant’s election with traverse of Group I (Claims 1-11), drawn to an activated polymer as described by the claims in the reply filed on August 25, 2021, is acknowledged. 
The traversal is on the grounds for the following reasons. 
1. The Office has not shown a requisite search burden.
2. Contrary to Office’s assertion, the ISA and IB determined that original claims 1-23 did not lack unity of invention. All claims should be examined as a single invention.     
            Applicants arguments were fully considered, however they were found unpersuasive.

	2. The Office is not bound by ISA and IB decisions. 
The restriction requirement dated 06/25/2021 is proper and it is maintained because the Office identified the common technical feature among the inventions and showed that the common technical feature is not a contribution over the prior art of record. 
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 12-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being withdrawn to a non-elected invention, and non-elected species of the invention, there being no allowable generic or linking claims. Please note that after a final requirement for restriction, the Applicants, in addition to making any response due on the remainder of the action, may petition the Commissioner to review the requirement.  Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal.  A petition will not be considered if reconsideration of the requirement was not requested.  (See § 1.181.). 
            Response to the restriction requirement of June 25, 2021 was timely filed. 
Claims 1-11 are examined on the merits.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 recites the limitation "the polymer" in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 1 is a product by process claim that requires an activated polymer comprising a backbone ester and one or more activated end groups, prepared by a process comprising exposing the polymer to conditions such that one or more backbone esters are hydrolyzed. It is not clear to what “the polymer” is referring. The only other recitation of “polymer” is in the preamble. The claim does not make sense if the application is relying on “An activated polymer” in the preamble to provide antecedent basis to “the polymer” in the process step that describes how “An activated polymer” is prepared. Appropriate correction is required. 
Claim 2 recites the limitation "the polymer" in line 1. There is insufficient antecedent basis for this limitation in the claim. The term could be interpreted as referring to the activated polymer or “the polymer” in the process step.
Claim 5 recites the limitation "the polymer" in line 1. There is insufficient antecedent basis for this limitation in the claim. The term could be interpreted as referring to the activated polymer or “the polymer” in the process step.
Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: reacting starting materials to form the polymer. Claim 5 is a product by process claim that describes a method synthesizing the polymer comprising combining three starting materials. The method is missing the step that requires the . 
Claim 5 recites “a diester/diacid”. The phrase is indefinite because the meaning of / is not clear.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “diethanolamine” in claim 5 is used by the claim to mean “diethanolamine with either an alkyl (methyl, ethyl, n-butyl, t-butyl) or an aryl (phenyl) substituent on the nitrogen”, while the accepted meaning is a single compound of formula HOCH2CH2NHCH2CH2OH. The term is indefinite because the specification does not clearly redefine the term. For the purpose of applying prior art, the term is interpreted as described in paragraph 0010 of the present specification. It is apparent from the specification paragraphs 0010 and 0080 that applicant intended to claim diethanolamine having an alkyl or ary substituent on the nitrogen atom. This meaning is not consistent with the accepted meaning of the term. The specification did not properly redefine the term, which renders the claim indefinite. To obviate the ground of rejection, it is recommended to amend the claim to recite the meaning intended by the specification. 
Claims 3, 4, and 6-11 are indefinite because the claims depend from and contain limitations of an indefinite claim.  
Claim Rejections – 35 USC § 102

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makadia (Polymers, Published September 1, 2011, pages 1377-1397 – of record in PTO-892 dated 06/25/2021).
The claims encompass an activated polymer comprising a backbone ester prepared by a process comprising exposing the polymer to conditions such that one or more backbone esters are hydrolyzed, thereby exposing one or more one or more activated end group(s).
Makadia teaches polylactic-co-glycolic acid (Abstract). Figure 1 shows the structure of PLGA (page 17) and it is apparent that PLGA has one hydroxyl end group. Figure 2 (page 18) shows a structure of PLGA and it is apparent that one terminal comprise a carboxylic acid group and the other terminal comprises a hydroxyl group. PLGA comprises backbone ester linkages. 
Limitations of claims 1, 3 and 4 are anticipated because PLGA is a polymer comprising a backbone ester, a carboxylic acid end group, and a hydroxyl end group. PLGA meets all of the structural requirements of the claimed activated polymer. The claimed polymer is described as a product by process. PLGA described by the prior art meets all of the structural limitations of the claimed activated polymer and therefore PLGA could have been formed by hydrolysis conditions described by the claims, absent evidence to the contrary. See MPEP 2113.

Claims 1-4 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (Journal of Polymer Science, Polymer Chemistry, Published February 14, 2013, pages 2049-2057).

The teachings of Wu are related to mPEG functionalized poly(amine-co-ester) chiral prodrugs (Abstract and Title). Scheme 1 (page 2051) and Figure 1 (page 2054) teach an intermediate polymer R-MAE of formula 

    PNG
    media_image1.png
    136
    249
    media_image1.png
    Greyscale
.
The activated polymer in claims 1-4 is anticipated by the poly(amine-co-ester) of formula R-MAE because R-MAE comprises a backbone ester and a terminal hydroxyl group. Since R-MAE meets all of the structural requirements of the claimed activated polymer, R-MAE could have been formed by exposing a polymer to conditions such that one or more backbone esters are hydrolyzed. The terminal hydroxyl group could have been obtained by hydrolysis of a backbone ester linkage. The claimed polymer is described as a product by process. R-MAE described by the prior art meets all of the structural limitations of the claimed activated polymer and therefore R-MAE could have been formed by hydrolysis conditions described by the claims, absent evidence to the contrary. See MPEP 2113.
Regarding claims 9-11, Table 2 describes that mPEG-b-(R)MEA4 and mPEG-b-(R)MEA2 have a molecular weight of 3360 and 2660, respectively (bottom of page 2053). The structure of mPEG-b-(R)MAE is the following:

    PNG
    media_image2.png
    187
    354
    media_image2.png
    Greyscale
(Scheme 1).
It is apparent from Scheme 1 that mPEG-b-(R)MAE is formed by reaction between mPEG having 23 repeating units with the intermediate polymer R-MAE. The mPEG segment in mPEG-b-(R)MAE contains 23 ethylene oxide repeating units and a terminal methyl group, which has a molecular weight of 1027 g/mole. Therefore, molecular weight of R-MAE, where m is 2, is 1633; and molecular weight of R-MAE, where m is 4, is 2333 g/mole. Claimed molecular weight ranges in claims 9-11 are anticipated because the ranges encompass 1633 g/mole and 2333 g/mole.  
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Salzman et al. (US 2014/0342003 A1 Published November 20, 2014 – of record in IDS dated 01/13/2020). 
The claims encompass an activated polymer comprising a backbone ester prepared by a process comprising exposing the polymer to conditions such that one or more backbone esters are hydrolyzed, thereby exposing one or more one or more activated end group(s).
Saltzman teaches poly(amine-co-ester) (Abstract). Figure 1 shows a poly(amine-co-ester) formed from diethyl sebacate, 15-pentadecanolide, and N-methyl diethanolamine. Polymers can be used to form micro and nanoparticles having encapsulated therein therapeutic, diagnostic, and/or a prophylactic agent (paragraph 0031). The polymers can be used to form polymeric nanoparticulate polynucleotide carriers, which are effective for delivering the polynucleotides to cells in vivo and in vitro (paragraph 0034). A pharmaceutical composition comprising the micro- and nanoparticles can be administered, systemically or locally, to a subject in an effective amount to treat a disease or condition (paragraph 0037). The polymer is biocompatible and biodegradable. The nucleic acids encapsulated by the particle can be released through different mechanisms, including degradation of the polymeric matrix. The rate of release can be controlled by varying the monomer composition of the polymer and thus the rate of degradation. For example, if simple hydrolysis is the primary mechanism of degradation, increasing the hydrophobicity of the polymer may slow the rate of degradation and therefore increase the time period of release. In all cases, the polymer composition is selected such that an effective amount of nucleic acids is released to achieve the desired purpose and outcome (paragraph 0123). 
Regarding claims 1-3 and 5, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a nanoparticle comprising a nucleic acid encapsulated in a poly(amine-co-ester) formed from 
The claims are product by process claims. Claims 1, 4, and 6-8 specifically recite hydrolysis conditions for hydrolyzing backbone ester linkages. The polymer in Figure 1 is hydrolyzed and it would have been reasonable to expect one or more backbone ester linkages to be hydrolyzed thereby forming terminal hydroxyl and carboxylic acid groups. The hydrolyzed polymer in Figure 1 could have been formed by claimed hydrolysis conditions, absent evidence to the contrary. See MPEP 2113. 
Regarding claims 9-11, Saltzman teaches that the polymer has a weight average molecular weight of greater than 20,000 Daltons (paragraph 0112). One of skill in the art would have expected that hydrolysis of the polymer would have resulted in the formation of polymers having a molecular weight that is less than the polymer prior to hydrolysis. Thus, it would have 
	Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.  The examiner can normally be reached on 8-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alma Pipic/
Primary Examiner, Art Unit 1617